EXHIBIT (23) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-62021, 333-112890, and 333-07129 on Form S-8 of our report dated March 1, 2011, relating to the consolidated financial statements and financial statement schedule of Lufkin Industries, Inc., and the effectiveness of Lufkin Industries, Inc.’s internal control over financial reporting (which report expresses an unqualified opinion), appearing in this Annual Report on Form 10-K of Lufkin Industries, Inc. for the year ended December 31, 2010. DELOITTE & TOUCHE LLP Houston, Texas March 1, 2011
